Reasons for Allowance
Independent claims 1, 16 and 20 include allowable subject matter because prior art could not be found to disclose a dryer with a steam nozzle and an extinguishing nozzle wherein the nozzles are separate components with all of the other limitations of claims 1, 16 and 20.  This arrangement distinguishes the application from Lundbom (US 9,359,706) which teaches a steam-injected dryer appliance can be configured to implement the disclosed fire containment system. This can be done by actuating cold water flow not to produce steam as intended for use in a normal drying cycle but in response to a presumed presence of fire (Lundbom 7:5-16).  Applicant’s invention provides a steam nozzle and a dedicated fire extinguishment nozzle that is designed specifically for the purpose and thus not limited to structure designed to deliver a limited quantity of steam as disclosed in at least paragraph [0028] of applicant’s specification.  Prior art could not be found with these features and related elements such as the claimed valving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762